Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the claims filed 4/28/2021. Claims 1 – 8 are pending in this application.

Information Disclosure Statement
	The information disclosure statement filed 4/28/2021 is acknowledged by the examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Document (JP 2013-91274).
	The Japanese Patent Document discloses a diaphragm type of solenoid valve comprising a main body (101) having a diaphragm seating surface in which a flow channel is opened, a diaphragm (112) configured to be seated on the diaphragm seating surface of the main body (101), a diaphragm boss (111b) holding the diaphragm (112). The Japanese Patent Document also discloses a movable core (111) holding the diaphragm boss (111b) and a coil containing body (104) configured to apply an electromagnetic force to the movable core in order to move the movable core in a direction away from the diaphragm seating surface of the main body such that the diaphragm (112) is released from the diaphragm seating surface wherein the diaphragm (112) is integrally formed with the diaphragm boss (111b) by a baking (molding) process [para. 35 – 45].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Document (JP 2013-91274) in view of US Patent to Gilchrist et al. (5,333,643).
	Regarding claim 5, the Japanese Patent Document discloses a to-be-covered main part which has a large diameter (diaphragm boss (111b)) and is covered by the diaphragm (112) and a to-be-covered small-diameter part (111c) which is covered by the diaphragm. 
	The Japanese Patent Document does not disclose a to-be-covered tapered part which extends upward from the to-be-covered main part to the to-be-covered small diameter part in a tapered manner.
	However, Gilchrist et al. also teaching a solenoid valve with a diaphragm molded on the poppet, teaches a tapered to-be-covered part extending from the large diameter portion to the small diameter portion (Fig. 2). Therefore, a person having ordinary skill in the art would adapt the tapered to-be-covered part extending from the large diameter portion to the small diameter portion teaching of Gilchrist et al. to the valve disclosed by the Japanese Patent Document to prevent particulate contamination of the valve seat by flushing the valve seat and passage with each cycle.

Allowable Subject Matter
Claims 2 – 4, 6 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753